Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney's Docket No.: 8111S-654 (SIP180053US)
IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE

In re application of: 	Ko et al.  	  Group:	2135
Serial No.:			16/266,187 	  Examiner:	Tuan Thai
For:   SOLID STATE DRIVE THAT ALLOCATES STREAM DATA TO SUPER BLOCKS BASED ON STREAM INFORMATION AND A MEMORY ALLOCATION METHOD THEREOF.


1. 	This action is responsive to Examiner interview conducted on January 07, 2021.  Claims 7, 13 and 21-24 have been cancelled, claims 3-4 and 17 are now cancelled.  Claims 1-2, 5-6, 8-12, 14-16 and 18-20 are presented for examination and now allowed.

2. 	The Objections to the Title paragraph 2 in the office action mailed July 28, 2020 are hereby withdrawn due to the amendment filed October 27, 2020.



4. 	The Objections to the drawing, paragraph 4 in the office action mailed July 28, 2020 are hereby withdrawn due to the amendment filed October 27, 2020.

5. 	The Objections to the Specification, paragraph 5 in the office action mailed July 28, 2020 are hereby withdrawn due to the amendment filed October 27, 2020.

6.  	The 35 U.S.C. 112(b) rejection of claims 1-24 in paragraph 6 of office action July 28, 2020 are hereby withdrawn due to the amendment filed October 27, 2020.

EXAMINER AMENDMENT
7. 	An examiner's amendment to the record appears below. Should 
the changes and/or additions be unacceptable to applicant, an 
amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
 	Authorization for this Examiner's amendment was given in atelephone interview with Richard D. Ratchford Jr. (Reg. No.  on January 07, 2021.  The claims have been amended as following: 

In the claims:
a. 	Please delete claims 3, 4 and 17.
b. 	Please amend claims 1, 5, 12 and 16 as following: 

Claim 1. (Currently amended) A solid state drive, comprising:
 	a plurality of non-volatile memories, each of the non-volatile memories connected to a channel, the channel connected to at least one way connected to a die;
   	a host interface configured to receive stream data including a first stream group including a first stream having a first size and a second stream group including a second stream having a second size different from the first size, and stream
information corresponding to the first and second groups, from a host; and
 	a resource allocator configured to allocate the stream data to super blocks of the plurality of non-volatile memories on the basis of the stream information,
 	wherein the super blocks include a first super block including a first number of unit super blocks and a second super block including a second number of unit super blocks, 
of unit super blocks is different from the [first] second number of unit super blocks,
 	the unit super block includes a block of a first die corresponding to a first channel and connected to a plurality of the ways connected to the first channel,
 	the resource allocator allocates the first stream group to the first super block on the basis of the stream information and the second stream group to the second super block on the basis of the stream information, 
 	wherein the stream information includes a number of streams included in the first stream group and a performance factor of the first stream group, and wherein the resource allocator determines how many unit super blocks the first super block includes based on the number of the streams and the performance factor.


Claim 5. (Currently amended)  The solid state drive of claim [3] 1, wherein the number of the streams is larger than or equal to the performance factor.

Claim 12. (Currently amended) A solid state drive, comprising:
 	a plurality of non-volatile memories; and

 	a host interface winch receives the streams and the stream information from the host,
 	a resource allocator which allocates each of the streams to its super block according to the stream information,
 	a stream pool which include only unallocated streams, and
 	a physical block pool which includes free blocks remaining in the non-volatile memories,
	wherein the stream information includes a number of streams included in a stream group and a performance factor of the stream group, and wherein the resource allocator determines how many unit super blocks the super block includes based on the number of the streams and the performance factor.

Claim 16. (Currently amended) A memory allocation method of a solid state drive, the method comprising:
 	receiving stream data and stream information, at the solid state drive, from a host;
a basis of the stream information, the super block including a unit super block, the unit super block corresponding to a channel and including a block of a die connected to a plurality of ways connected to the channel and the unit super block being the same size as each of a plurality of different streams; and
 	allocating the stream data to the super block,
	wherein the stream information includes a number of streams included in a stream group and a performance factor of the stream group, and 
 	determining how many unit super blocks the super block includes based on the number of the streams and the performance factor.

REASONS FOR ALLOWANCE
8.	The following is an Examiner's Statement of Reasons for Allowance:
	The prior arts of record do not teach nor suggest, either alone or in combination, all the limitations of the amended claims of the current invention (claims 1, 12 and 16).  The prior arts of record do not teach nor suggest all the combined limitations in each claim separately including system and method for managing a solid state drive that allocates stream data to 
	Claims 2, 5-6, 8-11; 14-15 and 18-20 further limit the allowable independent claims 1, 12 and 16.  These claims are therefore allowable for the same reason as set forth above.


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-41874187.  The examiner can normally be reached Monday-Friday 8am-4pm
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-40684098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  



January 8, 2021
/TUAN V THAI/Primary Examiner, Art Unit 2135